DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2021 has been entered.
This action is responsive to claims filed 1/6/2021. Claim(s) 21, 23-25, 27-28, 41, 43-45, 47-50, 52-55 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 21, 23-25, 27-28, 41, 43-45, 47-50, 52-55 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wilder (US 9286935 B1) in view of Gusmorino (US 20050251748 A1) in view of Raskin (US 8510668 B1).	Regarding claim 21, Wilder discloses: a method for operating a device for providing a linked entity (col.7:10-55, col.9:40-50: providing of commands in a text box linked to various program code defining messaging, reminder, etc. actions), comprising:
receiving, via a user interface, a first user input comprising an invocation character and a first character arranged after the invocation character (fig.5, col.4:25-col.5:40: receiving “+” invocation character);
in response to receiving the first user input, identifying a plurality of first identification entities relevant to the first character, each first identification entity associated with a different user (fig.5:510: list of distinct emails, hence, associated with a different user, shown in response to invocation character);
displaying, via a display, a first auto-complete suggestion list comprising the plurality of first identification entities (fig.5:510);
receiving, via the user interface, a second user input to select selecting one of the plurality of first identification entities of the first auto-complete suggestion list, the selected first identification entity being associated with a first user (fig.5, col.4:60-70: selection of one of the listed entities, causing entry or completion of the selected address, the address associated with a first user);
creating a first linked entity linking the selected first identification entity to program code defining an action involving the first user (col.7:10-55, col.9:40-50: triggering of messages, synchronization of calendars, etc. for the first user);displaying, via the display, the invocation character and first linked entity via the display wherein the displayed first linked entity is arranged after the invocation character (fig.5, col.5:40-55: displaying the invocation  character and the linked entity as entered).	Wilder does not disclose: wherein the linked entity is editable only by deleting the first linked entity in its entirety;	receiving, via the user interface, a third user input to select selecting the displayed first linked entity;	in response to receiving the third user input, highlighting the displayed first linked entity in its entirety;	while the displayed first linked entity is being highlighted, receiving, via the user interface, a fourth user input comprising a second character; and	in response to receiving the fourth user input, performing:
deleting the first linked entity while maintaining the invocation character;
identifying a plurality of second identification entities relevant to the second character, each second identification entity associated with a different user; and
displaying, via the display, a second auto-complete suggestion list comprising the plurality of second identification entities.
Gusmorino discloses: wherein the linked entity is editable (fig.27, 0145-146: preventing of editing insertion within the linked entity, hence, the linked entity being non-editable) only by entire entity actions (0146: disclosure of entire-entity actions such as dragging)
receiving, via the user interface, a third user input to select selecting the displayed first linked entity (0145: selection via highlighting in the usual way);
in response to receiving the third user input, highlighting the displayed first linked entity in its entirety (0145: selection via highlighting in the usual way).
It would have been obvious at the time the invention was made to modify the method of Wilder by incorporating the atomic linked entity technique of Gusmorino. Both concern the art of text editing and property entry, i.e., entry of text sequences that are holistically associated with computer code defining actions, and the incorporation would have, according to Gusmorino, improved GUI versatility and convenience by allow easy access to additional interactive options, such as menu, movement, commands, etc. (0146).	Wilder modified by Gusmorino does not disclose: wherein the entire entity action comprises deleting the first linked entity in its entirety;while the displayed first linked entity is being highlighted, receiving, via the user interface, a fourth user input comprising a second character; and	in response to receiving the fourth user input, performing:
deleting the first linked entity while maintaining the invocation character;
identifying a plurality of second identification entities relevant to the second character, each second identification entity associated with a different user; and
displaying, via the display, a second auto-complete suggestion list comprising the plurality of second identification entities.
Raskin discloses: deleting the first linked entity in its entirety (col.14:47-col.15:15 discloses usual or widely used convention of replacement type deletion, where a deletion performed via highlighting some text and pressing a new character, causing a newly entered character to replace the highlighted text);	while the displayed first linked entity is being highlighted, receiving, via the user interface, a fourth user input comprising a second character (col.14:47-col.15:15: receiving fourth input being a newly entered text after highlighting); and
in response to receiving the fourth user input, performing:
deleting the first linked entity while maintaining the invocation character (col.14:47-col.15:15: in the replacement editing technique of Raskin combined with the linked entity entry technique of Wilder, an fourth entry of “+” while the whitespace-separated email string is highlighted, e.g., “+name@domain.com”, would cause replacement of the linked entity (name@domain.com) while maintaining the “+” invocation character);
identifying a plurality of second identification entities relevant to the second character, each second identification entity associated with a different user (col.14:47-col.15:15: the replacement editing technique of Raskin described above combined with Wilder would cause retriggering of the ; and
displaying, via the display, a second auto-complete suggestion list comprising the plurality of second identification entities (The combination of the deletion technique of Raskin combined with the disclosure of the triggering characters of Wilder fig.5, col.4:25-col.5:40 would cause the displaying of the list comprising the identification entities identified).
It would have been obvious at the time the invention was made to modify the method of Wilder modified by Gusmorino by incorporating the selection-replacement technique of Raskin. Both concern the art of GUI text editing, and the incorporation would have, according to Raskin, improved GUI efficiency by saving keystrokes (col.14:47-col.15:15), the incorporation would have further increased user ease by providing a familiar text editing paradigm.

Regarding claim 23, Wilder modified by Gusmorino modified by Raskin discloses the method of claim 21, as described above. Wilder modified by Gusmorino modified by Raskin further discloses: receiving, via the user interface, a fifth user input to select selecting one of the plurality of second identification entities of the second auto-complete suggestion list, the selected second identification being associated with a second user (Wilder fig.5, col.4:60-70: selection of one of the listed entities, causing entry or completion of the selected address, the address associated with a second user);
creating a second linked entity linking the selected second identification entity to the program code defining an action involving the second user (Wilder col.7:10-55, col.9:40-50: triggering of messages, synchronization of calendars, etc. for the second user); and
displaying, via the display, the second linked entity, wherein the displayed second linked entity is arranged after the invocation character and editable only by deleting the second linked entity in its entirety (Wilder fig.5, col.5:40-55: displaying the invocation character and the linked entity as .

Regarding claim 24, Wilder modified by Gusmorino modified by Raskin discloses the method of claim 21, as described above. Wilder further discloses: wherein the first character comprises a text character or a graphic character (Wilder col.4:50-70, col.5:20-40).

Regarding claim 25, Wilder modified by Gusmorino modified by Raskin discloses the method of claim 21, as described above. Wilder further discloses: wherein the user interface is rendered for a messaging application (col.7:15-55, col.9:40-50: application for sending messages).

Regarding claim 27, Wilder modified by Gusmorino modified by Raskin discloses the method of claim 21, as described above. Gusmorino further discloses: dynamically filtering the first auto-complete suggestion list as more characters are being received for the first user input (Gusmorino 0150, figs.29-30).

Regarding claim 28, Wilder modified by Gusmorino modified by Raskin discloses the method of claim 21, as described above. Wilder further discloses: wherein the action defined by the program code comprises initiating a message post to the first user (col.7:15-55, col.9:40-50: application for sending messages).

Claims 41, 43-45, 47-50, 52-55, recite data processing systems and non-transitory media corresponding to the above methods and are hence rejected under the same rationale.

Response to Arguments
Applicant’s arguments directed to the prior art rejections have been fully considered. In the remarks, the following arguments were made:
I. The art of record does not disclose the newly added limitations directed to fourth user input that causes deleting the first linked entity while maintaining the invocation character.
Applicant’s arguments have been fully considered but are moot in view of the new art being applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer To, can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/LIANG LI/
Examiner, Art Unit 2143